10 So. 3d 1210 (2009)
Gladys EHRLICH, Appellant,
v.
Patricia K. ALLEN, Appellee.
Nos. 4D08-1715, 4D08-2228.
District Court of Appeal of Florida, Fourth District.
July 1, 2009.
*1211 Roger C. Hurd and Robert P. Ross of Hurd, Horvath & Ross, P.A., Palm Beach Gardens, for appellant.
Lynn G. Waxman of Lynn G. Waxman, P.A., West Palm Beach, for appellee.
FARMER, J.
As we did in Ehrlich v. Severson, 985 So. 2d 639 (Fla. 4th DCA 2008), with regard to fees of the examining committee, we reverse the award of fees to the attorney for the alleged ward. In this case involving the same involuntary petition to determine competency in which the subject was not found incompetent, any award of fees incurred by counsel appointed to represent the subject must come, if at all, from the petitioner. See § 744.331(7)(c), Fla. Stat. (2007) ("If the petition is dismissed, costs and attorney's fees of the proceeding may be assessed against the petitioner if the court finds the petition to have been filed in bad faith").
Reversed.
POLEN and GERBER, JJ., concur.